Citation Nr: 1116373	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to December 12, 2009.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Lincoln, Nebraska that continued an evaluation of 70 percent disabling for PTSD.

By way of background, a September 2006 RO decision granted service connection for PTSD and assigned a rating of 70 percent disabling, effective January 23, 2006.  That decision was not appealed.  Subsequently, the Veteran was provided with a VA examination on August 23, 2008, and a September 2008 RO decision continued the Veteran's 70 percent rating for PTSD, which decision was appealed by the Veteran herein.  See Quarles v. Derwinski, 3 Vet.App. 129, 135 (1992) (medical records may constitute an informal claim for increased compensation); 38 C.F.R. § 3.157(a) (2010).

Subsequently, the Veteran was provided with another VA examination on December 12, 2009.  Based on the December 2009 VA examination, a January 2010 RO decision granted a higher, 100 percent rating for the Veteran's PTSD, effective December 12, 2009.  This decision constitutes a complete grant of the benefit sought on appeal for the period beginning on December 12, 2009.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the only issue remaining for decision is whether the Veteran is entitled to an increased rating for his PTSD for the period of this appeal prior to December 11, 2009.  See Supplemental Statement of the Case (SSOC), January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.  

Specifically, the Board notes that the August 23, 2008 VA examination report reflects that the Veteran reported that he was currently seeing a therapist, but there are no such treatment records associated with the claims file.  In fact, the only records reflecting any psychiatric treatment during the pendency of this appeal stem from a September 2008 private hospitalization relating to for inflammatory bowel disease.  

Significantly, the Veteran was not provided with VCAA notice regarding what type of evidence is needed to substantiate the Veteran's claim, which evidence VA is responsible for obtaining, and which evidence the Veteran is responsible for submitting (although the Board acknowledges a March 2009 Vazquez-Flores notice).  See 38 U.S.C.A. § 5103(a) (West 2002).  As a consequence, he was never asked by VA to identify any outstanding treatment records nor was he provided Forms 21-4142 to that end.  Therefore, the Board finds that a remand is necessary so that the Veteran and his representative may be provided with the proper notice under the VCAA, to include a request for the Veteran to identify any outstanding treatment records relating to his claim and, to that end, providing him with Forms 21-4142 so that the RO may request any outstanding records identified by the Veteran.  See 38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2010); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice of the types of evidence necessary to substantiate his claim, which evidence he is to provide to VA, and which VA will attempt to obtain.  Include a request that the Veteran identify any outstanding psychiatric treatment records dated from August 2007 to December 2009 relating to his claim, and to that end, provide the Veteran with Forms 21-4142.

2.  Thereafter, perform any additional development necessary, and then re-adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

